DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5-9, and 11-22 are currently pending. Claims 1, 5, 7-9, 11, 12, 14, 15, and 21 have been amended. Claims 1, 5, 9, 11, 14, 15, and 21 have been amended to overcome the objections and/or 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed on 16 December 2020.
Claim Objections
Claim 8 is objected to because of the following informalities: The status of claim 8 shows that it is “currently amended.” However, it is unclear what has been amended as there are no amendments (brackets, underlining, and/or strikethroughs) shown. It is unclear if claim 8 was amended or not.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. ‘960 (WO 2007/050960 – previously cited) in view of Thornton et al. ‘476 (US Pub No. 2010/0305476).
Regarding claim 1, Paul et al. '960 teaches an electrophysiological catheter system (Abstract) comprising: a catheter shaft including proximal and distal ends (Fig. 1a shaft 14 and [0025]); a catheter tip coupled to the distal end of the catheter shaft (Fig. 1a electrode 10 and [0025]); a strain sensitive element coupled on the distal end of the catheter shaft (Fig. 1a piezoelectric sensor 20 and [0031]), the strain sensitive element is configured and arranged to deform in response to a force translated from the catheter tip, through the catheter shaft, to the strain sensitive element, the deformation of the strain sensitive element fluctuating at least one electrical characteristic of the strain sensitive element ([0046]-[0047]), and the change in the electrical characteristic of the strain sensitive element is indicative of the force exerted on the catheter tip ([0049]); and wireless communication circuitry, electrically coupled to the strain sensitive element, and configured and arranged to wirelessly transmit a second electrical signal to an external communications subsystem and is indicative of the force exerted on the catheter tip ([0033]).
Paul et al. '960 teaches all of the elements of the current invention as stated above except for wherein the wireless communication circuitry is further configured and arranged to receive the first electrical signal from an external source, modulate the first electrical signal based on the fluctuation of the at least one electrical characteristic of the strain sensitive element as the strain sensitive element deforms in response to the force exerted on the catheter tip, and wirelessly transmit a second electrical signal which is a modulated version of the first electrical signal.
Thornton et al. ‘476 teaches when a guidewire is properly positioned, a sensor 10 is activated by an RF signal generated by and transmitted from an external electronic device 20, which may be optionally a handheld device. The RE signal is received by an input/output IDT switch of the sensor 10 with a length of the guidewire acting as an antenna. A standard piezoelectric circuit is suitable for this purpose. The electromagnetic RE signal received by the sensor 10 activates it so that it carries out its pre-determined sensor function. The data collected by the sensor 10 is then converted to an output 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wireless communication circuitry of Paul et al. '960 to include modulating the first electrical signal based on the fluctuation of at least one electrical characteristic of the strain sensitive element as the strain sensitive element deforms in response to the force exerted as Thornton et al. ‘476 teaches. Doing so would aid in using the sensor to carry out its pre-determined sensor function ([0048] of Thornton et al. ‘476), the function being to determine or measure biological, physical, or topographical data at a site within a lumen duct or pipe in medical and non-medical applications (Abstract). Furthermore, the modification to Paul et al. ‘960 would merely be combining prior art elements according to known methods to yield predictable results.
Regarding claim 9, Paul et al. '960 further teaches further including a wireless transceiver configured and arranged to receive the second electrical signal from the wireless communication circuitry, and associate the second electrical signal with the force exerted on the catheter tip ([0033]).
Regarding claim 11, Paul et al. '960 in view of Thornton et al. ‘476, as applied to claim 1, teaches all of the elements of the current invention as stated above except for a wireless transceiver configured and arranged to generate and wirelessly transmit the first electrical signal with a first frequency from the external communications subsystem, wirelessly receive the second electrical signal from the wireless communication circuitry with a second frequency different than the first frequency, wherein the second electrical signal is a frequency modulated version of the first electrical signal, and associate the second electrical signal with the force exerted on the catheter tip based on the frequency modulation of the first electrical signal compared to the second electrical signal.
Thornton et al. ‘476 teaches when a guidewire is properly positioned, a sensor 10 is activated by an RF signal generated by and transmitted from an external electronic device 20, which may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Paul et al. '960 in view of Bonifas et al. ‘610 to include modulating the first electrical signal based on the fluctuation of at least one electrical characteristic of the strain sensitive element as the strain sensitive element deforms in response to the force exerted as Thornton et al. ‘476 teaches this will aid in detecting a physical variable such as pressure in a body ([0017] of Thornton et al. ‘476).
Regarding claim 21, Paul et al. '960 teaches an electrophysiological catheter system (Abstract) comprising: a catheter shaft including proximal and distal ends (Fig. 1a shaft 14 and [0025]); a catheter tip coupled to the distal end of the catheter shaft (Fig. 1a electrode 10 and [0025]); a strain sensitive element coupled on the distal end of the catheter shaft (Fig. 1a piezoelectric sensor 20 and [0031]), the strain sensitive element is configured and arranged to deform in response to a force translated from the catheter tip, through the catheter shaft, to the strain sensitive element, the deformation of the strain sensitive element fluctuating at least one electrical characteristic of the strain sensitive element ([0046]-[0047]), and the change in the electrical characteristic of the strain sensitive element is indicative of the force exerted on the catheter tip ([0049]); and wireless communication circuitry, electrically coupled to the strain sensitive element, and configured and arranged to wirelessly transmit a first electrical signal ([0033]).

Thornton et al. ‘476 teaches when a guidewire is properly positioned, a sensor 10 is activated by an RF signal generated by and transmitted from an external electronic device 20, which may be optionally a handheld device. The RE signal is received by an input/output IDT switch of the sensor 10 with a length of the guidewire acting as an antenna. A standard piezoelectric circuit is suitable for this purpose. The electromagnetic RE signal received by the sensor 10 activates it so that it carries out its pre-determined sensor function. The data collected by the sensor 10 is then converted to an output electromagnetic signal and transmitted as a modulated RF signal back to the external device 20 (Fig. 4 and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Paul et al. '960 to include wirelessly receiving a first electrical signal, modulating the first electrical signal based on the fluctuation of at least one electrical characteristic of the strain sensitive element as the strain sensitive element deforms in response to the force exerted as Thornton et al. ‘476 teaches. Doing so would aid in using the sensor to carry out its pre-determined sensor function ([0048]), the function being to determine or measure biological, physical, or topographical data at a site within a lumen duct or pipe in medical and non-medical applications (Abstract of Thornton et al. ‘476). Furthermore, the modification to Paul et al. ‘960 would merely be combining prior art elements according to known methods to yield predictable results.
Claims 5, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Bitzer et al. ‘490 (US Pub No. 2013/0253490 – previously cited).
Regarding claim 5, Paul et al. '960 in view of Thornton et al. ‘476, as applied to claim 1, teaches all of the elements of the current invention as stated above except for wherein the wireless communication circuitry is further configured and arranged to store energy received from the first electrical signal, monitor a change in at least one of the electrical characteristics of the strain sensitive element over time, and periodically transmit the second electrical signal.
Bitzer et al. '490 teaches a catheter arrangement 10 that has a processing unit 19 that receives measuring signal portions M1 and M2 and combines M1 and M2 together (Fig. 1 and [0036] and [0038]). The sensor measured value comprises a periodic portion at a frequency, with an amplitude, phase, and offset that changes slowly over time ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Paul et al. '960 in view of Thornton et al. ‘476 to include receiving a second electrical signal, store the energy received from the second electrical signal, and monitor a change in at least one of the electrical characteristics of the strain sensitive element over time as Bitzer et al. '490 teaches that this would respectively extract an exclusively force-dependent or attenuation-dependent component ([0038]).
Claims 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Bonifas et al. ‘610 (International Pub No. WO 2015/130610 – previously cited).
Regarding claims 6 and 7, Paul et al. '960 in view of Thornton et al. ‘476, as applied to claim 1, teaches all of the elements of the current invention as stated above except for wherein the electrical characteristic of the strain sensitive element includes one of the following: resistance, inductance, and 
Bonifas et al. ‘610 teaches a force sensor 12 that detects the application of force or pressure. A force sensor circuit 14, which may be an LC resonant circuit, is operatively coupled to an inductor 16 which receives the force signal. The force sensor circuit 14 measures the change of inductance based on the resonant frequency shifts of the circuit (Fig. 1 and [0020]-[0022]). The incorporation of the inductor into a passive LC resonant circuit enables the inductance change to be wirelessly monitored through a resonant frequency shift, thus allowing passive and wireless force sensing ([0019]). One of ordinary skill in the art would understand that an inductor is coiled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Paul et al. '960 in view of Thornton et al. ‘476 to include an induction coil as Bonifas et al. ‘610 teaches that this will aid in determining the magnitude of the applied force ([0019], [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Paul et al. '960 in view of Thornton et al. ‘476 to include an induction coil as Bonifas et al. ‘610 teaches that this will aid in determining the magnitude of an applied force ([0019], [0022]).
Regarding claim 12, Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Bonifas et al. ‘610, as applied to claim 6, teaches all of the elements of the current invention as stated above except for wherein the strain sensitive element is further configured and arranged, in response to the deformation force, to fluctuate at least one of the capacitance, inductance, and resistance of the strain 
Bonifas et al. ‘610 teaches monitoring the change of inductance as force is exerted on the force sensor, as mentioned in the 35 U.S.C. 103 rejection for claim 6. The change of inductance is monitored by detecting the resonant phase shift, which determines the magnitude and change of the applied force ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain sensitive element of Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Bonifas et al. ‘610, as applied to claim 6, to include fluctuating at least one of the capacitance, inductance, and resistance of the strain sensitive element as Bonifas et al. ‘610 teaches this will aid in determining the magnitude and change of the applied force ([0022]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Erdman et al. ‘574 (US Pub No. 2010/0152574 – previously cited).
Regarding claim 8, Paul et al. ‘960 in view of Thornton et al. ‘476, as applied to claim 1, teaches all of the elements of the current invention as stated above except for wherein the strain sensitive element includes a Wheatstone bridge configured and arranged to improve signal stability by isolating the sensing signal of the strain sensitive element from changes in conductor resistance along a catheter shaft of the catheter system, and wherein the electrical characteristic of the strain sensitive element is an output signal voltage.
Erdman et al. '574 teaches a Wheatstone bridge-type sensor may be used with a catheter ([0036]). The sensor senses changes in intensity of a signal ([0015]), which one of ordinary skill in the art would understand that intensity is voltage.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Nino et al. ‘579 (US Pub No. 2015/0226579 – previously cited).
Regarding claim 13, Paul et al. ‘960 in view of Thornton et al. ‘476, as applied to claim 1, teaches all of the elements of the current invention as stated above except for wherein the strain sensitive element and the wireless communication circuitry are coupled to the catheter shaft using direct-write electronic additive manufacturing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain sensitive element and wireless communication circuitry of Paul et al. '960 in view of Thornton et al. ‘476 to be coupled to the catheter shaft using direct-write electronic additive manufacturing as Nino et al. ‘579 teaches that DW is used to print functional electronic circuitry and components directly on curved surfaces without special tooling ([0050]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Bitzer et al. ‘490 further in view of Bonifas et al. ‘610.
Regarding claim 14, Paul et al. '960 in view of Thornton et al. ‘476 further in view of Bitzer et al. '490, as applied to claim 5, teaches all of the elements of the current invention as stated above except for wherein the wireless communication circuitry includes an induction coil that is electrically coupled to the strain sensitive element, the induction coil is configured and arranged to receive the first electrical signal, the first electrical signal is at a resonant frequency of the induction coil which induces an oscillatory voltage in the strain sensitive element, which modulates the first electrical signal to form the second electrical signal in response to deformation of the strain sensitive element.
Bonifas et al. ‘610 teaches a force sensor 12 that detects the application of force or pressure. A force sensor circuit 14, which may be an LC resonant circuit, includes an inductor 16 which receives the force signal. The force sensor circuit 14 measures the change of inductance based on the resonant frequency shifts of the circuit (Fig. 1 and [0020]-[0022]). The incorporation of the inductor into a passive LC resonant circuit enables the inductance change to be wirelessly monitored through a resonant frequency shift, thus allowing passive and wireless force sensing ([0019]). One of ordinary skill in the art would understand that an inductor is coiled.
.
Claims 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Bonifas et al. ‘610.
Regarding claim 15 and 20, Paul et al. '960 teaches a catheter (Abstract) comprising: a strain sensitive element coupled near a distal end of the catheter (Fig. 1a piezoelectric sensor 20 and [0031]), and the strain sensitive element configured and arranged to deform in response to a force on the catheter ([0046]-[0047]), the deformation of the strain sensitive element associated with the force exerted on the catheter ([0049]). Paul et al. ‘960 also teaches a wireless connection may be implemented by providing a transmitter in the catheter and a receiver in association with a data acquisition/processing/output device ([0033]).
Paul et al. '960 teaches all of the elements of the current invention as stated above except for a resonant LC circuit including an inductor and a capacitor coupled in series, the resonant LC circuit electrically coupled to the strain sensitive element and configured and arranged to wirelessly receive a first electrical signal with a frequency at a resonant frequency of the resonant LC circuit, in response to the first electrical signal, induce an oscillatory voltage that develops a second electrical signal that has a modulated resonant frequency relative to the first electrical signal due to the deformation of the strain sensitive element, and wherein the modulated resonant frequency of the second electrical signal is indicative of the force exerted on the catheter, and wirelessly transmit the second electrical signal which is the modulated version of the first electrical signal; and wherein the strain sensitive element is further 
Thornton et al. ‘476 teaches when a guidewire is properly positioned, a sensor 10 is activated by an RF signal generated by and transmitted from an external electronic device 20, which may be optionally a handheld device. The RE signal is received by an input/output IDT switch of the sensor 10 with a length of the guidewire acting as an antenna. A standard piezoelectric circuit is suitable for this purpose. The electromagnetic RE signal received by the sensor 10 activates it so that it carries out its pre-determined sensor function. The data collected by the sensor 10 is then converted to an output electromagnetic signal and transmitted as a modulated RF signal back to the external device 20 (Fig. 4 and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Paul et al. '960 to include wirelessly receiving a first electrical signal with a frequency at a resonant frequency, in response to the first electrical signal, induce an oscillatory voltage that develops a second electrical signal that has a modulated resonant frequency relative to the first electrical signal due to the deformation of the strain sensitive element, and wherein the modulated resonant frequency of the second electrical signal is indicative of the force exerted on the catheter, and wirelessly transmit the second electrical signal which is the modulated version of the first electrical signal; and wherein the strain sensitive element is further configured and arranged to modulate the resonant frequency of the first wireless electrical signal in response to the deformation as Thornton et al. ‘476 teaches. Doing so would aid in using the sensor to carry out its pre-determined sensor function ([0048]), the function being to determine or measure biological, physical, or topographical data at a site within a lumen duct or pipe in medical and non-medical applications (Abstract of Thornton et al. ‘476). Furthermore, the modification to Paul et al. ‘960 would merely be combining prior art elements according to known methods to yield predictable results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Paul et al. '960 in view of Thornton et al. ‘476 to include a resonant LC circuit as Bonifas et al. ‘610 teaches that this will aid in determining the magnitude and change of the applied force in view of a detected resonant frequency shift through a predetermined force-resonant frequency relationship. This will allow in determining the magnitude of the applied force with an LC resonant circuit ([0019], [0022]). Using the LC resonant circuit of Bonifas et al. ‘610 would be applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 17, Paul et al. '960 further teaches wherein the strain sensitive element is further configured and arranged to measure a catheter tip contact force (Fig. 1a piezoelectric sensor 20 and [0031] and [0046]-[0047]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. in view of Thornton et al. ‘476 further Bonifas et al. ‘610 further in view of Hoseit ‘960 (US Pub No. 2014/0180083 – previously cited).
Regarding claim 16, Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Bonifas et al. ‘610, as applied to claim 15, teaches all of the elements of the current invention as stated above except for wherein the strain sensitive element is further configured and arranged to measure an intravascular blood pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain sensitive element of Paul et al. '960 in view of Bonifas et al. ‘610 to include detecting intravascular blood pressure as Hoseit '083 teaches. Doing so would aid in measuring intravascular blood pressure. Furthermore, combining the strain sensitive element of Paul et al. '960 in view of Bonifas et al. ‘610 with the functionality of the piezoelectric element of Hoseit '960 would yield predictable results.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Bonifas et al. ‘610 further in view of Bitzer et al. ‘490.
Regarding claim 18, Paul et al. '960 in view of Thornton et al. ‘476 further in view of Bonifas et al. ‘610, as applied to claim 15, teaches all of the elements of the current invention as stated above except for wherein the resonant LC circuit is further configured and arranged to reduce a signal-to-noise ratio within the second electrical signal.
Bitzer et al. '490 teaches a lock-in amplifier that multiplies an input signal by its reference signal and integrates the result over a certain time interval, wherein all frequencies are filtered, except for the excitation frequency, which allows for an extremely good signal-to-noise ratio ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Paul et al. '960 in view of Thornton et al. ‘476 further in view of Bonifas et al. ‘610 to include reducing a signal-to-noise ratio as Bitzer et al. '490. Doing so would aid in reducing noise-pickup and other electrical signal distortion.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Bonifas et al. ‘610 further in view of Nino et al. ‘579.
Regarding claim 19, Paul et al. ‘960 in view of Thornton et al. ‘476 further in view of Bonifas et al. ‘610, as applied to claim 15, teaches all of the elements of the current invention as stated above except for wherein the strain sensitive element is a printed circuit on the catheter shaft.
Nino et al. ‘579 teaches Direct Write (DW), which is an additive manufacturing technique for writing electronic circuits ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain sensitive element of Paul et al. '960 in view of Thornton et al. ‘476 further in view of Bonifas et al. ‘610 to be a printed circuit on the catheter shaft as Nino et al. ‘579 teaches that DW is used to print functional electronic circuitry and components directly on curved surfaces without special tooling ([0050]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. in view of Thornton et al. ‘476 further in view of Hoseit ‘960.
Regarding claim 22, Paul et al. ‘960 in view of Thornton et al. ‘476, as applied to claim 21, teaches all of the current invention as stated above except for wherein the strain sensitive element is further configured and arranged to measure an intravascular blood pressure.
Hoseit '960 teaches piezoelectric elements may detect intravascular blood pressure ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain sensitive element of Paul et al. '960 in view of Thornton et al. ‘476 to include detecting intravascular blood pressure as Hoseit '083 teaches. Doing so would aid in measuring intravascular blood pressure. Furthermore, combining the strain sensitive element of Paul et al. '960 in view of Thornton et al. ‘476 with the functionality of the piezoelectric element of Hoseit '083 would yield predictable results.
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejections over Paul et al. ‘960 in view of Bonifas et al. ’610 have been considered and are persuasive and the 35 U.S.C. 103 rejections have been withdrawn. However, upon further consideration, it was found that Thornton et al. ‘476 teaches a first electrical signal being transmitted from an external source to wireless communication circuitry coupled to a strain sensitive element, modulating the first electrical signal based on the fluctuation of the at least one electrical characteristic of the strain sensitive element as the strain sensitive element deforms in response to the force exerted on the catheter tip, and wirelessly transmitting a second electrical signal to an external communications subsystem, the second electrical signal is the modulated first electrical signal, and is indicative of the force exerted on the catheter tip. As such, the claims are now rejected over Paul et al. ‘960 in view of Thornton et al. ‘476.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791